[ex103eformofrestrictedst001.jpg]
EXHIBIT 10.3(e) RESTRICTED STOCK UNIT AGREEMENT OF REXNORD CORPORATION THIS
AGREEMENT (this “Agreement”), dated as of ___________________ (the “Grant Date”)
is made by and between Rexnord Corporation, a Delaware corporation (the
“Corporation”), and _____________, an employee of the Corporation or one of its
Subsidiaries (the “Grantee”). WHEREAS, the Corporation wishes to afford the
Grantee the opportunity to receive shares of its common stock (“Common Stock”);
WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation Performance Incentive Plan (as may be amended, restated or revised
from time to time, the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement; and WHEREAS, the Administrator, as
defined in the Plan, (i) has determined that it would be to the advantage and in
the best interests of the Corporation and its stockholders to grant Restricted
Stock Units (the “Restricted Stock Units”) provided for herein to the Grantee as
an inducement for the Grantee to enter into or remain in the employ of the
Corporation or one of its Subsidiaries and as an incentive for increased efforts
by the Grantee during such employment, and (ii) has instructed the officers of
the Corporation to issue said Restricted Stock Units. NOW, THEREFORE, in
consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt and sufficiency of which is hereby acknowledged,
the parties hereto do hereby agree as follows: ARTICLE I GRANT AND VESTING OF
RESTRICTED STOCK UNITS AND ISSUANCE OF SHARES Section 1.1 Grant of Restricted
Stock Units In consideration of the Grantee’s agreement to enter into or remain
in the employ of the Corporation or one of its Subsidiaries and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Grantee __________ Restricted Stock Units. The Restricted Stock Units granted
under this Agreement are units that will be reflected in a book account
maintained by the Corporation until they become vested or have been forfeited.
Section 1.2 Vesting of Restricted Stock Units (a) These Restricted Stock Units
shall become vested in accordance with the schedule established by the
Administrator at the time of grant and set forth below: •
_______________________; 1



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst002.jpg]
• _______________________; • _______________________. (b) No Restricted Stock
Unit which is unvested at the Grantee’s termination of employment shall
thereafter become vested. (c) The Grantee will not have any right to vote the
Restricted Stock Units and will not be deemed a stockholder of the Corporation
with respect to any of the Restricted Stock Units. Section 1.3 Issuance of
Shares Within forty-five (45) days of each vesting date set forth in Section
1.2, the Corporation shall issue the Grantee one share of Common Stock for each
Restricted Stock Unit that becomes vested, subject to the terms and provisions
of the Plan and this Agreement. Section 1.4 Restricted Stock Units Subject to
Plan The Restricted Stock Units granted hereunder are subject to the terms and
provisions of the Plan, including without limitation, Sections 7.5 and 8.9 of
the Plan. Capitalized terms used in this Agreement and not defined herein shall
have the meaning given to such terms in the Plan. ARTICLE II RESTRICTIVE
COVENANTS Section 2.1 Reasonableness of Restrictions The Grantee acknowledges
that the Grantee has had and will continue to have access to Confidential
Information (as defined below), that such Confidential Information is of
economic value to the Corporation and its Subsidiaries, that such Confidential
Information would be of value to a competitor of the Corporation and/or one of
its Subsidiaries in competing against the Corporation and/or one of its
Subsidiaries, and that it would be unfair for the Grantee to exploit such
Confidential Information for the Grantee’s personal benefit or for the benefit
of a competitor. The Grantee further acknowledges that the Grantee has had
and/or will have an opportunity to learn about, and develop relationships with,
customers of the Corporation and/or its Subsidiaries and that the Corporation
and its Subsidiaries have a legitimate interest in protecting relationships with
such customers, and that it would be unfair for the Grantee to exploit
information the Grantee has learned about such customers and relationships which
the Grantee has developed with such customers for the Grantee’s personal benefit
or for the benefit of a competitor. The Grantee further acknowledges that the
Corporation and its Subsidiaries currently market and sell products and services
to customers throughout the United States and that the Grantee’s job duties have
included and/or will include contact with products that are marketed throughout
the entire United States and that the Confidential Information to which the
Grantee has had and/or and will have access to, and the Grantee’s customer
knowledge and contacts and relationships, would be of value to a competitor in
competing against the Corporation and/or one of its Subsidiaries anywhere in the
United States. Accordingly, the Grantee acknowledges that the protections
provided to the Corporation and its Subsidiaries in 2



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst003.jpg]
this Article II are reasonable and necessary to protect the legitimate interests
of the Corporation and its Subsidiaries and that abiding by the Grantee’s
obligations under this Article II will not impose an undue hardship on the
Grantee. Section 2.2 Restricted Services Obligation For a period of two years
following the end, for whatever reason, of the Grantee’s employment with the
Corporation or any of its Subsidiaries, the Grantee agrees not to directly or
indirectly provide Restricted Services to any Competitor respecting its
operations in the United States. For purposes of this Section, (i) “Restricted
Services” means services of any kind or character comparable to those the
Grantee provided to the Corporation or any of its Subsidiaries during the one
year period preceding the end of the Grantee’s employment with the Corporation
or any of its Subsidiaries, and (ii) “Competitor” means any business located in
the United States which is engaged in the development and/or sale of any product
line or service offering that is substantially similar to (and thus competitive
with) a product line or service offering sold by the Corporation or any of its
United States Subsidiaries for which the Grantee had direct managerial
responsibility during the last year of the term of the Grantee’s employment with
the Corporation or any of its United States Subsidiaries. Section 2.3 Customer
Non-Solicitation For a period of two years following the end, for whatever
reason, of the Grantee’s employment with the Corporation or any of its
Subsidiaries, the Grantee agrees not to directly or indirectly attempt to sell
or otherwise provide to any Restricted Customer any goods, products or services
of the type or substantially similar to the type sold or otherwise provided by
the Corporation or any of its Subsidiaries (and thus competitive with such
goods, products or services) for which the Grantee was employed during the
twelve months prior to termination of the Grantee’s employment. For purposes of
this Section 2.3, “Restricted Customer” means any individual or entity (i) for
whom/which the Corporation or any of its Subsidiaries provided goods, products
or services, and (ii) with whom/which the Grantee was the primary contact on
behalf of the Corporation during the Grantee’s last twelve months of employment
or about whom/which the Grantee acquired non-public information during the
Grantee’s last twelve months of employment that would be of benefit to the
Grantee in selling or attempting to sell such goods, products or services in
competition with the Corporation or any of its Subsidiaries. Section 2.4
Non-Solicitation of Employees During the term of the Grantee’s employment with
the Corporation or any of its Subsidiaries and for a period of one year
thereafter, the Grantee shall not directly or indirectly encourage any employee
of the Corporation or any of its United States Subsidiaries with whom the
Grantee has worked to terminate his or her employment with the Corporation or
any such Subsidiary or solicit such an individual for employment outside the
Corporation or any of its Subsidiaries in a manner which would end or diminish
that employee’s services to the Corporation or any of its Subsidiaries. 3



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst004.jpg]
Section 2.5 Non-Disparagement During the term of the Grantee’s employment with
the Corporation or any of its Subsidiaries and thereafter in perpetuity, the
Grantee shall not knowingly disparage, criticize, or otherwise make derogatory
statements regarding the Corporation or any of its affiliates, Subsidiaries,
successors, directors, officers, customers or suppliers. During the term of the
Grantee’s employment with the Corporation or any of its Subsidiaries and
thereafter in perpetuity, none of the Corporation, Rexnord LLC, nor any of their
respective officers shall knowingly disparage, criticize, or otherwise make
derogatory statements regarding the Grantee. The restrictions of this Section
2.5 shall not apply to any statements that are made truthfully in response to a
subpoena or other compulsory legal process. Section 2.6 Non-Disclosure of
Confidential Information (a) The Grantee shall maintain in confidence and shall
not directly, indirectly or otherwise, use, disseminate, disclose, publish or
otherwise misappropriate, or use for the Grantee’s benefit or the benefit of any
Person, or deliver to any Person any Confidential Information (as defined
herein) or trade secrets of the Corporation. “Confidential Information” means
any document, record, notebook, computer program or similar repository of or
containing, any confidential or proprietary information of or relating to the
Corporation or any of its Subsidiaries, including, without limitation,
information with respect to the Corporation’s or any of its Subsidiary’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment. Confidential
Information shall be defined to exclude information which is or becomes public
knowledge through no fault of the Grantee, or which was known to the Grantee
before the start of the Grantee’s earliest relationship with the Corporation or
any of its Subsidiaries, or which is otherwise not subject to protection under
applicable law. The Grantee’s obligations under this Section 2.6 shall apply for
so long as the Grantee continues in the employment of the Corporation or any of
its Subsidiaries and for two years following the termination of such employment,
for whatever reason, as to any Confidential Information that does not constitute
a trade secret under applicable law. As to any Confidential Information that
does constitute a trade secret under applicable law, the Grantee agrees that the
Grantee’s obligations under this Section 2.6 shall apply for so long as the item
qualifies as a trade secret. (b) The Grantee is advised that he or she may not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and provided that such disclosure is solely for the purpose of
reporting or investigating a suspected violation of the law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, provided
that such filing is made under seal. Additionally, in the event the Grantee
files a lawsuit against the Corporation for retaliation by the Corporation
against the Grantee for reporting a suspected violation of law, the Grantee has
the right to provide trade secret information to the Grantee's attorney and use
the trade secret information in the court proceeding, although the Grantee must
4



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst005.jpg]
file any document containing the trade secret under seal and may do not disclose
the trade secret, except pursuant to court order. Section 2.7 Return of
Corporation Property All correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Corporation’s or any of its Subsidiary’s
customers, business plans, marketing strategies, products or processes, whether
confidential or not, is the property of the Corporation (the “Corporation
Property”). Accordingly, upon the Grantee’s termination of employment for any
reason, the Grantee shall promptly deliver to the Corporation all such
Corporation Property, including any and all copies of any such Corporation
Property, and shall not make any notes of or relating to any information
contained in any such Corporation Property. The Grantee may respond to a lawful
and valid subpoena or other legal process but shall give the Corporation the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Corporation and its counsel the documents and
other information sought and shall assist such counsel in resisting or otherwise
responding to such process. Section 2.8 Injunctive Relief The Grantee hereby
acknowledges that a breach of the covenants contained in this Article II will
cause irreparable damage to the Corporation and its goodwill, the exact amount
of which will be difficult or impossible to ascertain, and that the remedies at
law for any such breach will be inadequate. Accordingly, the Grantee hereby
agrees that, in the event of an actual or threatened breach of any of the
covenants contained in this Article II, in addition to any other remedy which
may be available at law or in equity, the Corporation shall be entitled to
specific performance and injunctive relief. The Corporation hereby acknowledges
that a breach of the Corporation’s covenant contained in Section 2.5 will cause
irreparable damage to the Grantee, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any such breach
will be inadequate. Accordingly, the Corporation hereby agrees that, in the
event of an actual or threatened breach of the Corporation’s covenant contained
in Section 2.5, in addition to any other remedy which may be available at law or
in equity, the Grantee shall be entitled to specific performance and injunctive
relief. ARTICLE III OTHER PROVISIONS Section 3.1 Not a Contract of Employment
Nothing in this Agreement or in the Plan shall (i) confer upon the Grantee any
right to continue in the employ of the Corporation or any of its Subsidiaries,
or (ii) interfere with or restrict in any way the rights of the Corporation or
its Subsidiaries, which are hereby expressly reserved, to discharge the Grantee
at any time for any reason whatsoever, with or without Cause, except pursuant to
an employment agreement, if any, executed by and between the Corporation or any
of its Subsidiaries, on the one hand, and the Grantee, on the other hand, and
approved by the Board. 5



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst006.jpg]
Section 3.2 Construction; Choice of Law ; Other Obligations This Agreement shall
be administered, interpreted and enforced under the laws of the state of
Delaware, without regard to conflicts of laws provisions that would give effect
to the laws of another jurisdiction. The obligations and restrictions set forth
in this Agreement are in addition to and not in lieu of any obligations or
restrictions imposed upon the Grantee under any other agreement or any law or
statute including, but not limited to, any obligations the Grantee may owe under
any law governing trade secrets, any common law duty of loyalty, or any
fiduciary duty. No time or geographic restriction provided above shall affect
the availability or scope of protection afforded to the Corporation’s trade
secrets. Section 3.3 Conformity to Securities Laws The Grantee acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation, Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Restricted Stock Units are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
Section 3.4 Entire Agreement The parties hereto acknowledge that this Agreement
and the Plan set forth the entire agreement and understanding of the parties and
supersede all prior written or oral agreements or understandings with respect to
the subject matter hereof, except that any provisions therein regarding
confidentiality or non-competition remain in full force and effect in favor of
the Corporation and its Subsidiaries as if the agreements containing such
provisions were not so superseded. The obligations imposed by this Agreement are
severable and should be construed independently of each other. The invalidity of
one provision shall not affect the validity of any other provision. If any
provision of this Agreement shall be invalid or unenforceable, in whole or in
part, or as applied to any circumstances, under the laws of any jurisdiction
which may govern for such purpose, then such provision shall be deemed, to the
extent allowed by the laws of such jurisdiction, to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
either generally or as applied to such circumstance, or shall be deemed
exercised from this Agreement, as the case may require, and this Agreement shall
be construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified or restricted,
or as if such provision had not been originally incorporated herein, as the case
may be. Section 3.5 Amendment The Administrator at any time, and from time to
time, may amend the terms of this Agreement, provided, however, that the rights
of the Grantee shall not be adversely impaired without the Grantee’s written
consent. The Corporation shall provide the Grantee with notice and a copy of any
amendment made to this Agreement 6



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst007.jpg]
Section 3.6 Disputes (Forum; Personal Jurisdiction; Waiver of Jury Trial) Any
dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be brought exclusively in the
state, federal, or other courts of the state of Delaware, and the parties hereby
consent and submit to the personal jurisdiction of those courts. In the event of
dispute or litigation, each party shall pay its own attorney’s fees and
expenses, except that, should the Grantee file suit in a forum other than the
state, federal, or other courts of the state of Delaware, Corporation shall be
entitled to recover from the Grantee its attorney fees and expenses associated
with seeking the dismissal or transfer of the Grantee’s suit. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER, OUT OF, IN CONNECTION WITH, OR
IN RELATION TO THE PLAN OR THIS AGREEMENT. Section 3.7 Notices All notices,
requests, consents and other communications hereunder to any party hereto shall
be deemed to be sufficient if contained in a written instrument and shall be
deemed to have been duly given when delivered in person, by telecopy, by
nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor: (i) if to the Corporation, to: Rexnord
Corporation _________________ _________________ Attention: General Counsel (ii)
if to the Grantee, to the Grantee’s home address on file with the Corporation.
Section 3.8 Government and Other Regulations The obligation to sell and deliver
shares of stock under the Plan shall be subject to all applicable laws, rules
and regulations and the obtaining of all such approvals by governmental agencies
as may be deemed necessary or desirable by the Corporation, including (without
limitation) the satisfaction of all applicable federal, state and local tax
withholding requirements. The Corporation shall have the power and the right to
deduct or withhold, or require the Grantee to remit to the Corporation, an
amount sufficient to satisfy federal, state, and local taxes (including the
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising or as a result of these Restricted Stock Units. 7



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst008.jpg]
Section 3.9 Counterparts This Agreement may be executed in several counterparts,
including via facsimile transmission, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.
[Signature Page to Follow] 8



--------------------------------------------------------------------------------



 
[ex103eformofrestrictedst009.jpg]
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above. THE
CORPORATION: Rexnord Corporation By: Print Name: Title: THE GRANTEE: Signature:
Print Name: Grantee’s Address: Grantee’s Taxpayer Identification Number:
6667870-v2\GESDMS 9



--------------------------------------------------------------------------------



 